UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
--------------------------------------------------------------
ABRAHAM PORTNOV,                                                  NOT FOR PUBLICATION

                           Plaintiff,
                                                                  MEMORANDUM & ORDER
                           v.                                     19-CV-5311 (MKB)

UNITED STATES OF AMERICA,

                           Defendant.
---------------------------------------------------------------
MARGO K. BRODIE, United States District Judge:

         Plaintiff Abraham Portnov, proceeding pro se, commenced the above-captioned action

against Defendant United States of America (the “United States”) on September 16, 2019.

(Compl., Docket Entry No. 1.) Plaintiff alleges that various federal courts have violated his

rights by incorrectly adjudicating his claims and delaying the proceedings. (Id. at 1, 6.) The

Court grants Plaintiff’s request to proceed in forma pauperis pursuant to 28 U.S.C. § 1915 for

the purpose of this Memorandum and Order. For the reasons set forth below, the Court

dismisses the Complaint.

   I.    Background

         The Court assumes the truth of the factual allegations in the Complaint for purposes of

this Memorandum and Order.

         On March 5, 2013, Plaintiff and his wife sought to board a Carnival cruise ship docked in

Buenos Aires, Argentina “with [their] Canadian and Israeli passports” but were denied entry by

Carnival staff members. (Compl. 1–2.) Plaintiff alleges that one Carnival employee “tried to

[leave Plaintiff and his wife] in a foreign country without belongings, money, financing and

other documents.” (Id. at 2.) As a result, Plaintiff alleges that he has suffered “long-term
consequences of stress,” which “doctors have suggested [Plaintiff] . . . treat . . . by special

medicine.” (Id.) Plaintiff alleges that for more than five years, he has “not got[ten] any right

court[] decisions,” and that “every decision, every intentional courts’ long inaction . . . added to”

Plaintiff’s and his wife’s “stress.”1 (Id. at 1.)

        The Court liberally construes the Complaint as asserting a claim for intentional infliction

of emotional distress in violation of the Federal Tort Claims Act, 28 U.S.C. § 2671 et seq. (the

“FTCA”). (Id.) Plaintiff seeks monetary damages. (Id. at 7.)




        1
           Plaintiff has filed a number of federal lawsuits in connection with the allegations
against Carnival and the courts’ subsequent treatment of his claims, all of which have been
dismissed. See Portnov v. U.S. Dep’t of Justice, No. 18-CV-00303, 2019 WL 4169781 (D. Utah
Aug. 9, 2019) (recommending that the court dismiss on improper venue grounds Plaintiff’s
claims against the Department of Justice (“DOJ”) and several DOJ attorneys in connection with
Plaintiff’s previous case filed in the Federal Court of Claims), report and recommendation
adopted, 2019 WL 4168756 (D. Utah Sept. 3, 2019); Portnov v. United States, No. 17-672C,
2017 WL 2295001 (Fed. Cl. May 25, 2017) (dismissing for lack of jurisdiction Plaintiff’s claims
alleging injury by the federal judiciary), aff’d, 739 F. App’x 613 (Fed. Cir. 2017); Portnov v.
United States of America, No. 16-CV-01519 (W.D. Wash. Nov. 4, 2016) (denying
reconsideration of order dismissing on immunity grounds Plaintiff’s claims under the FTCA for
emotional distress and finding claims frivolous in light of previous judicial rulings dismissing
same claims), appeal dismissed, No. 16-35940 (9th Cir. Mar. 13, 2017); Portnov v. Grewal, No.
16-CV-05598 (N.D. Cal. Oct. 17, 2016) (dismissing on absolute immunity grounds Plaintiff’s
claims against federal judge and finding claims frivolous), motion to amend judgment denied,
No. 16-CV-05598, 2016 WL 7188036 (N.D. Cal. Dec. 12, 2016); Portnov v. United States of
America, No. 16-CV-00310 (W.D. Wash. Apr. 28, 2016) (denying reconsideration of order
dismissing on sovereign immunity and lack of federal jurisdiction grounds Plaintiff’s claims for
emotional distress); Portnov v. Carnival Corp., No. 14-CV-02887, 2015 WL 557195 (N.D. Cal.
Feb. 9, 2015) (dismissing on improper venue grounds Plaintiff’s claims against Carnival for
discrimination and infliction of emotional distress), aff’d, No. 15-15313 (9th Cir. Aug. 12, 2015);
Portnov v. Carnival Corp., No. 13-CV-02045 (W.D. Wash. Mar. 4, 2014) (denying Plaintiff’s
application to proceed in forma pauperis and dismissing case for failure to pay the filing fee).


                                                    2
  II. Discussion

          a.   Standard of review

       A complaint must plead “enough facts to state a claim to relief that is plausible on its

face.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007). A claim is plausible “when the

plaintiff pleads factual content that allows the court to draw the reasonable inference that the

defendant is liable for the misconduct alleged.” Matson v. Bd. of Educ., 631 F.3d 57, 63 (2d Cir.

2011) (quoting Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009)). Although all allegations contained

in the complaint are assumed to be true, this tenet is “inapplicable to legal conclusions.” Iqbal,

556 U.S. at 678. In reviewing a pro se complaint, the court must be mindful that a plaintiff’s

pleadings should be held “to less stringent standards than formal pleadings drafted by lawyers.”

Erickson v. Pardus, 551 U.S. 89, 94 (2007) (per curiam) (quoting Estelle v. Gamble, 429 U.S.

97, 106 (1976)); see Harris v. Mills, 572 F.3d 66, 72 (2d Cir. 2009) (noting that after Twombly,

the court “remain[s] obligated to construe a pro se complaint liberally”). Nevertheless, the Court

is required to dismiss sua sponte an in forma pauperis action if the Court determines it “(i) is

frivolous or malicious; (ii) fails to state a claim on which relief may be granted; or (iii) seeks

monetary relief against a defendant who is immune from such relief.” 28 U.S.C.

§ 1915(e)(2)(B); see also Abbas v. Dixon, 480 F.3d 636, 639 (2d Cir. 2007).

          b.   Improper venue

       Liberally construing the Complaint, the Court understands Plaintiff to allege claims under

the FTCA against the United States for emotional distress Plaintiff suffered due to federal courts’

failure to grant the relief he sought. (See generally Compl.)

       The United States is generally immune from suit. See United States v. Bormes, 568

U.S. 6, 9 (2012) (“Sovereign immunity shields the United States from suit absent a consent to be



                                                  3
sued that is ‘unequivocally expressed.’” (quoting United States v. Nordic Vill., Inc., 503 U.S. 30,

33–34 (1992))). Under the FTCA, “Congress waived the United States’ sovereign immunity for

claims arising out of torts committed by federal employees while acting within the scope of their

employment.” Ali v. Fed. Bureau of Prisons, 552 U.S. 214, 217–18 (2008). “The Government’s

liability under the FTCA is limited to ‘circumstances where the United States, if a private person,

would be liable to the claimant in accordance with the law of the place where the act or omission

occurred.’” Bernard v. United States, 25 F.3d 98, 102 (2d Cir. 1994) (quoting 28 U.S.C.

§ 1346(b)); see also Vale v. United States of America, 673 F. App’x 114, 116 (2d Cir. 2016).

        A plaintiff bringing a tort claim against the United States under the FTCA may do so

“only in the judicial district where the plaintiff resides or wherein the act or omission complained

of occurred.” 28 U.S.C. § 1402(b). Where venue is improper, a district court “shall dismiss, or

if it be in the interest of justice, transfer such case to any district . . . in which it could have been

brought.” 28 U.S.C. § 1406(a). The “decision whether to dismiss or transfer a case ‘lies within

the sound discretion of the district court.’” Blakely v. Lew, 607 F. App’x 15, 18 (2015) (quoting

Minnette v. Time Warner, 997 F.2d 1023, 1026 (2d Cir. 1993)). Where a plaintiff has “an

unsuccessful history of litigation” in a district where venue appears to be proper, a district court

may “dismiss[] the case after concluding that [plaintiff’s] attempt to bring their case [in a

different district] constitute[d] impermissible forum shopping.” Id. (citing Spar, Inc. v. Info.

Res., Inc., 956 F.2d 392, 395 (2d Cir. 1992)).

        Plaintiff resides in Canada. (See Civil Cover Sheet, annexed to Compl., Docket Entry

No. 1.) Defendant’s alleged tortious conduct — delays and adverse judicial rulings by various

federal courts causing Plaintiff emotional distress — occurred in California, Washington State,

Washington, D.C., Utah, and Colorado. (See Compl. 2–6.) Plaintiff does not reside in, and has



                                                    4
not alleged any conduct occurring in, the Eastern District of New York. Accordingly, pursuant

to section 1402(b) of the FTCA, venue in this district is not proper.

       As discussed above, Plaintiff has previously filed a number of similar lawsuits in the

districts where Defendant’s alleged tortious conduct occurred, all of which have been dismissed

for lack of jurisdiction, immunity, or improper venue. Having been unsuccessful in those courts,

Plaintiff has now filed suit in this district, to which his claims have no apparent connection.

Accordingly, the Court finds that transfer would not be in the interest of justice. See Spar, Inc.,

956 F.2d at 395 (affirming district court’s dismissal for improper venue where “plaintiffs’

attempt to transfer the case was, in some respect, forum shopping”).

  III. Conclusion

       For the foregoing reasons, the Court dismisses the Complaint for improper venue

pursuant to 28 U.S.C. § 1402(b). The Court certifies pursuant to 28 U.S.C. § 1915(a)(3) that any

appeal would not be taken in good faith and therefore in forma pauperis status is denied for

purpose of an appeal. See Coppedge v. United States, 369 U.S. 438, 444–45 (1962).

Dated: November 8, 2019
       Brooklyn, New York

                                                      SO ORDERED:



                                                           s/ MKB
                                                      MARGO K. BRODIE
                                                      United States District Judge




                                                  5
